         Case 1:18-cv-00231-BLW Document 80 Filed 04/18/19 Page 1 of 6



Michael G. Brady, ISB #1293
EBERLE, BERLIN, KADING, TURNBOW
& MCKLVEEN, CHARTERED
1111 W. Jefferson Street, Suite 530
Post Office Box 1368
Boise, ID 83701
Telephone: (208) 344-8535
Facsimile: (208) 344-8542
E-mail: mbrady@eberle.com

William D. Marler, WSBA #17233
MARLER CLARK, LLP, PS.
The Food Safety Law Firm
1012 First Ave., 5th Floor
Seattle, WA 98104-1008
Telephone: (206) 346-1888
Facsimile: (206) 346-1898
E-mail: bmarler@marlerclark.com
Admitted Pro Hac Vice

Attorneys for Plaintiff, William Whitt

                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

 WILLIAM WHITT,

                       Plaintiff,               Case No. 1:18-cv-00231-BLW
        vs.

 PAPA MURPHY’S INTERNATIONAL,                   STIPULATION TO VOLUNTARILY
 LLC, a Foreign Corporation, d/b/a PAPA         DISMISS WITHOUT PREJUDICE
 MURPHY’S TAKE N BAKE; and CHURCH               UNDER RULE 41(a)(1)(ii)
 BROTHERS, LLC, a California limited
 liability company; and TRUE LEAF FARMS,
 LLC, a California limited liability company,

                  Defendants.




FRCP 41(a)(1)(ii) STIPULATION TO DISMISS - Page 1
         Case 1:18-cv-00231-BLW Document 80 Filed 04/18/19 Page 2 of 6




PAPA MURPHY’S INTERNATIONAL
LLC, a Foreign LLC,
               Third Party Plaintiff,
        vs.
C.H. ROBINSON COMPANY, a
Delaware Corporation; GRASMICK
PRODUCE CO. INC., an Idaho
Corporation; CHURCH BROTHERS,
LLC, a California limited liability
Company; and MOES 1 through
30, inclusive,

            Third Party Defendants.
_____________________________________

GRASMICK PRODUCE CO. INC.,
An Idaho Corporation,

               Third Party Plaintiff,

       vs.

CHURCH BROTHERS,
LLC, a California limited liability
Company,

            Third Party Defendant.
_____________________________________




FRCP 41(a)(1)(ii) STIPULATION TO DISMISS - Page 2
         Case 1:18-cv-00231-BLW Document 80 Filed 04/18/19 Page 3 of 6




        STIPULATION TO VOLUNTARILY DISMISS WITHOUT PREJUDICE

       Plaintiff William Whitt and Defendants Papa Murphy’s International LLC, Church

Brothers, LLC, and True Leaf Farms, LLC; as well as Papa Murphy’s International LLC in its

capacity as third-party plaintiff; Church Brothers, LLC and True Leaf Farms, LLC in their capacity

as third-party defendants; Grasmick Produce Co. Inc., in its capacity as third-party plaintiff and

third-party defendant; and CH Robinson Company, in its capacity as third-party defendant, by and

through their respective counsel, hereby stipulate to the voluntary dismissal of this action,

including all third-party and cross claims, under Fed. R. Civ. Proc. 41(a)(1)(ii). Said dismissals

shall be WITHOUT PREJUDICE, and with each party to bear its own attorney’s fees and costs.

       SO STIPULATED, this 18th day of April, 2019.

                                                          MARLER CLARK, LLP, PS.

                                                          By:/s/ William D. Marler
                                                           William D. Marler, WSBA #17233
                                                           Admitted Pro Hac Vice
                                                           Attorney for Plaintiff, William Whitt


                                                        EBERLE, BERLIN, KADING,
                                                        TURNBOW & McKLVEEN

                                                          By:/s/ Michael G. Brady___
                                                           Michael G. Brady
                                                           Attorney for Plaintiff, William Whitt




FRCP 41(a)(1)(ii) STIPULATION TO DISMISS - Page 3
         Case 1:18-cv-00231-BLW Document 80 Filed 04/18/19 Page 4 of 6




DATED this 18th day of April, 2019.


WOOLS PEER DOLLINGER & SCHER

By:/s/ Caitlin R. Zapt___________
Caitlin R. Zapt
Attorney for Defendant, Papa Murphy’s International LLC


PERKINS MITCHELL POPE & McALLISTER LLP

By:/s/Bruce R. McAllister__________
Bruce R. McAllister
Attorney for Defendant, Papa Murphy’s International LLC

KIRKPATRICK & STARTZEL

By:/s/ Todd R. Startzel___________
Todd R. Startzel
Attorney for Defendant, Church Brothers, LLC

WEINBERG WHELLER HUDGINS GUNN & DIAL

By:/s/ Alan M. Maxwell_____
Alan M. Maxwell
Admitted Pro Hac Vice
Attorney for Defendant, Church Brothers, LLC and True Leaf Farms, LLC

CREASON, MOORE, DOKKEN & GEIDL

By:/s/ Samuel T. Creason________
Samuel T. Creason
Attorney for Defendant, Grasmick Produce


HOLLAND & HART

By:/s/ A. Dean Bennett_______
A. Dean Bennett
Alexandra Grande
Attorneys for Defendant, C. H. Robinson Company



FRCP 41(a)(1)(ii) STIPULATION TO DISMISS - Page 4
        Case 1:18-cv-00231-BLW Document 80 Filed 04/18/19 Page 5 of 6



CRUSER MITCHELL NOVITZ SANCHEZ GASTON & ZIMET

By:/s/ Sean Keenan; ___________
Sean Kennan Admitted Pro Hac Vice
Bill Mitchell, Admitted Pro Hac Vice
Sunny Nasworty, Admitted Pro Hac Vice
Attorneys for Defendant, C. H. Robinson Company




FRCP 41(a)(1)(ii) STIPULATION TO DISMISS - Page 5
         Case 1:18-cv-00231-BLW Document 80 Filed 04/18/19 Page 6 of 6



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 18th day of April 2019 I served a true and correct copy
of the foregoing STIPULATION TO VOLUNTARILY DISMISS WITHOUT PREJUDICE
UNDER RULE 41(a)(1)(ii) by filing via CM/ECF system, which automatically serves via email
notification to the following:

    Jacob Bottari                               Jeffrey Dollinger
    Michael G. Brady                            Woolls Peer Dollinger & Sher
    Eberle, Berlin Kading, Turnbow &            jdollinger@wpdslaw.com
    McKlveen
    mbrady@eberle.com                           Bruce R. McAllister
    jbottari@eberle.com                         Carey Perkins LLP
                                                brmcallister@perinsmitchell.com

    Sunshine R. Nasworthy                       A. Dean Bennett
    Sean Keenan                                 Alexandra Shantel Grande
    William T. Mitchell                         Holland & Hart LLP
    Cruser, Mitchell, Novitz, Sanchez, Gaston   adbennett@hollandhart.com
    & Zimet, LLP                                asgrande@hollandhart.com
    snasworthy@cmlawfirm.com
    Skeenan@cmlawfirm.com
    bmitchell@cmlawfirm.com

    Samuel T. Creason                           A. Dean Bennett
    Creason, Moore, Dokken & Geidl, PLLC        Alexandra Shantel Grande
    samc@cmd-law.com                            Holland & Hart LLP
                                                adbennett@hollandhart.com
                                                asgrande@hollandhart.com

    Todd R. Startzel                            Alan M. Maxwell
    Kirkpatrick & Startzel, P.S.                Weinberg, Wheeler, Hudging, Gunn &
    tstartzel@ks-lawyers.com                    Dial, LLC
                                                amaxwell@wwhgd.com




                                                             /s/William D. Marler
                                                              William D. Marler




FRCP 41(a)(1)(ii) STIPULATION TO DISMISS - Page 6
